Case 8:20-cv-00043-SB-ADS Document 192-32 Filed 05/14/21 Page 1 of 5 Page ID
                                 #:3973




Summary Judgment Ex. 51
5/11/2021                                       Case 8:20-cv-00043-SB-ADS Document    192-32
                                                                            Student Loan RepaymentFiled  05/14/21
                                                                                                   | Federal Student Aid Page 2 of 5 Page ID
                                                                                     #:3974
   Home        Manage Loans      Student Loan Repayment



   Student Loan Repayment
   Before repayment begins, develop a plan that puts you on track to pay back your loan on
   time and in full.




                                                                                                              I need more inform
                                                            I need more information about my loan servicer.
   Understanding the details of repayment on your federal student loan can save you time
   and money. Find out

                what repayment plan options are available,

                when you must begin making payments,

                how to make your payment,

                how to pay off your loan faster, and

                what to do if you have trouble making payments.



   I need more information about my loan servicer.
   Find out who services your federal student loan(s).



            Try This Resource
            Federal Student Loans: Repaying Your Loans—Provides information about federal
            student loan repayment plan options, finding loan history and loan servicers, and
            making payments.




   I need more information about the types of repayment plans
   available.
   Learn more about Repayment Plans.

                When You Must Begin Payments

                The Grace Period

                Making Payments

                Having Your Student Loan Forgiven




            REMEMBER: Your federal student loans can’t be canceled or forgiven because you
            didn’t get the education or job you expected or you didn’t complete your
            education (unless you couldn’t complete your education because your school
            closed).




https://studentaid.gov/manage-loans/repayment                                                                                                  1/4
5/11/2021                                 Case 8:20-cv-00043-SB-ADS Document    192-32
                                                                      Student Loan RepaymentFiled  05/14/21
                                                                                             | Federal Student Aid Page 3 of 5 Page ID
                                                                               #:3975


            Should I re nance to my federal student loans into a private loan?
            As a federal student loan borrower, you have certain rights that are not typically
            available with private loans. While refinancing your federal student loans into a
            private student loan can sometimes lower your interest rate, your private student
            loan will not necessarily have the same terms and conditions as your federal
            student loan.

            You should carefully review the terms of a private student loan before you give
            up the benefits available on federal student loans. The following are some
            examples of benefits that you may lose if you refinance your federal student loan
            into a private student loan:

                  Access to temporary loan payment relief through approved periods
                  (deferment or forbearance) when you do not have to make payments
                  because of financial hardship, continuing your education, or military service

                  No interest accumulation on subsidized student loans during periods when
                  payments are deferred

                  Access to repayment plans based on your income that provide loan
                  forgiveness once you have been in repayment for 20 or 25 years

                  Access to various forms of loan forgiveness and discharge, such as
                  Public Service Loan Forgiveness, teacher loan forgiveness, total and
                  permanent disability discharge, and borrower defense to repayment
                  discharge




   When You Must Begin Payments
   Once you graduate, drop below half-time enrollment, or leave school, your federal student
   loan goes into repayment. However, if you have a Direct Subsidized, Direct Unsubsidized,
   or Federal Family Education Loan, you have a six-month grace period before you are
   required to start making regular payments. You’ll have a nine-month grace period if
   you’ve got a Perkins Loan. (Got a PLUS loan? You’ll go into repayment as soon as the loan
   is fully disbursed—which means once it’s paid out. But if you’re a graduate and
   professional student PLUS borrower, you will be placed on an automatic deferment while
   in school and for six months after graduating, leaving school, or dropping below half-time
   enrollment.)

   Note: When your loan enters repayment, your servicer will automatically place you on the
   Standard Repayment Plan. You can request a different repayment plan at any time.



            You can make prepayments on your loan while you are in school or during your
            grace period. Be aware, however, that any prepayment you make will not count
            as a qualifying payment in any loan forgiveness programs.




   Your loan servicer will provide you with a loan repayment schedule that states when your
   first payment is due, the number and frequency of payments, and the amount of each
   payment.

   Your billing statement will tell you how much to pay. Your monthly payment amount
   depends on your repayment plan. If you signed up for electronic communication, pay
   attention to your email. Most loan servicers send an email when your billing statement is
   ready for you to access online.


   The Grace Period
   For most federal student loan types, after you graduate, leave school, or drop below half-
https://studentaid.gov/manage-loans/repayment                                                                                            2/4
5/11/2021                  Case 8:20-cv-00043-SB-ADS Document       192-32
                                                          Student Loan RepaymentFiled  05/14/21
                                                                                 | Federal Student Aid Page 4 of 5 Page ID
                                                                   #:3976
   time enrollment, you have a six-month grace period (sometimes nine months for Perkins
   Loans) before you must begin making payments. This grace period gives you time to get
   financially settled and to select your repayment plan. Not all federal student loans have a
   grace period. Note that for most loans, interest accrues during your grace period. You can
   choose to pay the interest that accrues during your grace period. This prevents that
   interest from being added to the principal balance (also known as interest capitalization).

   Loans and Their Grace Periods
   Review this list to find out whether your loan has a grace period.

            Direct Subsidized Loans and Direct Unsubsidized Loans have a six-month grace
            period before payments are due.

            PLUS loans do not have a grace period; but if you received a PLUS loan as a graduate
            or professional student, you’ll automatically get a six-month deferment after you
            graduate, leave school, or drop below half-time enrollment. No payments are
            required during this six-month deferment period. If you’re a parent borrower who
            took out a PLUS loan to pay for your child’s education, you can request a six-month
            deferment after your child graduates, leaves school, or drops below half-time
            enrollment. Contact your loan servicer for more information.

            If you received a Federal Perkins Loan, check with the school where you received
            your loan.


   Circumstances That May A ect Your Grace Period
   Certain situations that may affect your grace period include the following:

            Active duty military—If you are called to active military duty for more than 30 days
            before the end of your grace period, you will receive the full six-month grace period
            when you return from active duty.

            Returning to school before the end of your loan’s grace period—If you reenroll in
            school at least half-time before the end of your grace period, you will receive the full
            six-month grace period when you stop attending school or drop below half-time
            enrollment.

            Loan consolidation—If you consolidate your loans during your grace period, you
            give up the remainder of your grace period and begin repayment after your Direct
            Consolidation Loan is processed (unless you request to have the processing of your
            consolidation loan delayed until closer to the end of your grace period).



   Making Payments
   The U.S. Department of Education (ED) uses several loan servicers to handle the billing
   and other services on loans for the William D. Ford Federal Direct Loan (Direct Loan)
   Program and for loans that were made under the Federal Family Education Loan (FFEL)
   Program and that ED later purchased. Your loan servicer will set you up under the
   Standard Repayment Plan unless you tell your loan servicer you want a different
   repayment plan.


      Type of Loan                      Send Payments To                                            When to Send
                                                                                                    Payments


      Direct Loans and FFEL             Your loan servicer                                          Check with your
      loans owned by ED                                                                             loan servicer.


      FFEL loans not owned              The bank, credit union, or other lending institution that   Check with your
      by ED                             made the loan (also known as the lender)                    lender.


      Federal Perkins Loans             Your school or the billing agency your school               Check with your
                                        designates                                                  school.


   If you schedule an automatic monthly electronic debit of your loan payment from your

https://studentaid.gov/manage-loans/repayment                                                                                3/4
5/11/2021                   Case 8:20-cv-00043-SB-ADS Document         192-32
                                                             Student Loan RepaymentFiled  05/14/21
                                                                                    | Federal Student Aid Page 5 of 5 Page ID
                                                                      #:3977
   checking or savings account, you receive a 0.25% interest rate deduction on Direct Loans.
   Contact your loan servicer for more information. To make a payment by postal mail,
   contact your loan servicer for the mailing address.

   To discuss repayment plan options or change your repayment plan, contact your loan
   servicer. First, though, you can use our Loan Simulator to get an early look at which plans
   you may be eligible for and see estimates for how much you would pay monthly and
   overall.

   I want to get ahead by paying extra each month.
   You can make payments before they are due or pay more than the amount due each
   month. Paying a little extra each month can reduce the interest you pay and reduce the
   total cost of your loan over time. Contact your loan servicer to discuss these options.

   I’m having trouble making my loan payment.
   Contact your loan servicer as soon as possible. You may be able to change your repayment
   plan to one that lowers your monthly payment and, in some cases, may be based on your
   income. You can also ask your loan servicer about your options for a deferment or
   forbearance or loan consolidation.



            Try this Resource

            Trouble Making Your Federal Student Loan Payments? provides information on
            what to do if you are having difficulty making your student loan payments.




   I’ve missed one or more loan payments.
   Stay in touch with your loan servicer—especially if you are struggling to make payments
   on your loans. Your loan servicer will explain your repayment options, such as applying
   for an income-driven repayment plan or a forbearance or deferment, to help you stay on
   track or get back on track when you fall behind.

   One thing you definitely want to avoid is going into default! This occurs when you are at
   least nine months past due on your student loan. The consequences of default include
   damage to your credit rating and future borrowing ability. They may also include
   garnishment of your wages and withholding of your tax refunds. If you can’t make
   payments, contact your loan servicer to find out your options.


   Having Your Student Loan Forgiven
   You are generally required to repay your student loan, but in certain situations, your loan
   may be forgiven, canceled, or discharged.



            Additional Links

            Loan Repayment Checklist
            Student Loan Consolidation
            Student Loan Deferment
            Student Loan Forbearance
            Student Loan Forgiveness
            Student Loan Delinquency and Default




https://studentaid.gov/manage-loans/repayment                                                                                   4/4
